Order denying motion to dismiss complaint affirmed, with ten dollars costs and disbursements. Defendant’s time to answer extended until five days after the entry of the order hereon. No opinion. Order denying motion to strike out certain allegations of the complaint modified by granting motion to the extent of striking out the last sentence of paragraph “ Eighth ” of the complaint, and as thus modified, affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.